       Case 7:19-cv-02303-PMH-AEK Document 65 Filed 02/24/21 Page 1 of 2


UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK
-------------------------------------------------------------X
Westcon Group, Inc.,

                                   Plaintiff,                    ORDER

                 -against-                                       19 Civ. 2303 (PMH)(AEK)

CCC Technologies, Inc., et al.,

                                    Defendants.
-------------------------------------------------------------X

THE HONORABLE ANDREW E. KRAUSE, U.S.M.J.
        The Court is in receipt of a letter from Defendants’ counsel providing an update on the

status of discovery. ECF No. 63. Defendants’ counsel states that he has not had any

communication with Plaintiff’s counsel since the January 4, 2021 status conference. Defendants

assert that Plaintiff has “waived its right to conduct the limited remaining discovery permitted by

the Court” at the January 4 conference, and urge the Court to “consider entering an Order

dismissing this case in its entirety for want of prosecution.” Defendants have also filed a notice

of bankruptcy case filing as to Defendant James Poull. ECF No. 64.

        Plaintiff is hereby ordered to file, by no later than Monday, March 1, 2021, a response to

Defendants’ letter regarding the status of discovery. If Plaintiff does not file a response by

March 1, 2021, discovery will be deemed complete. Even if Plaintiff does file a response, the

Court may still determine that Plaintiff has waived its right to conduct the limited remaining

discovery that was authorized at the January 4 conference.

        Plaintiff’s response should also address the impact of the bankruptcy case filing on this
      Case 7:19-cv-02303-PMH-AEK Document 65 Filed 02/24/21 Page 2 of 2


action. Defendants must file a letter by no later than Wednesday, March 3, 2021, addressing the

discovery issue (if necessary) and the impact of the bankruptcy case filing.

Dated: February 24, 2021
       White Plains, New York
                                                     SO ORDERED.


                                                     ___________________________________
                                                     ANDREW E. KRAUSE
                                                     United States Magistrate Judge
